       Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 1 of 12




                        THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION




DEFENSE DISTRIBUTED and SECOND                   )
AMENDMENT FOUNDATION, INC.,                      )
                                                 )
             Plaintiffs,                         )
                                                 )   Case No. 1:18-CV-637
                     vs.                         )
                                                 )
GURBIR S. GREWAL, in his official capacity       )
as New Jersey Attorney General, et al.           )
                                                 )
             Defendants.                         )




 DEFENDANT GURBIR S. GREWAL’S REPLY IN SUPPORT OF HIS MOTION TO
 SEVER AND TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a) AND 28
                         U.S.C. § 1406(a)




                                             1
         Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 2 of 12




Defendant Gurbir S. Grewal, the Attorney General of New Jersey (NJAG), submits this reply brief

in support of his motion to sever and transfer venue. (Dkt. 121).

                                        INTRODUCTION

       At its core, this is a simple motion: to recognize that claims seeking to prevent enforcement

actions by a New Jersey public official under New Jersey state law best belong in New Jersey. As

Judge Higginson previously explained, it makes good sense that a challenge to any state official’s

enforcement action would be litigated in that official’s home state, just as every other challenge to

any state official’s enforcement action has been in the past. Granting the request to transfer to the

District of New Jersey under 28 U.S.C. § 1404(a) makes that possible.

       Although Plaintiffs amended their complaint years into this case to add State Department

officials (collectively, “State Department”) as defendants and assert a slew of claims against them,

that does not change the reality of where claims against New Jersey belong. Most notably, despite

efforts by the State Department to weigh in on where these claims against a sovereign state may

be pursued, the State Department fails to justify why the claims against the United States and

against the NJAG must be litigated as one—let alone in Texas. The truth is, the State Department

has failed to identify even one viable overlapping claim against the NJAG and State Department.

Indeed, the only remotely overlapping claim against the two alleges a violation of state law by the

NJAG, which is quite obviously barred by sovereign immunity and thus is no basis to justify

maintaining this case in Texas. There are no other sufficiently overlapping claims that justify

keeping a challenge to the enforcement action of a New Jersey public official in Texas courts. And,

were it really so important for Plaintiffs to litigate against both New Jersey and the State

Department in a single lawsuit, they could have pursued their claims in the District of New Jersey,

where Plaintiffs have already filed a similar action and all defendants are amenable to suit.



                                                 2
         Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 3 of 12




       But the problems with Plaintiffs’ and the State Department’s arguments run even deeper.

Simply put, neither can overcome the fact that consolidating all of Plaintiffs’ claims in this District

would be considerably less efficient than severance. Most obviously, this Court would have to

grapple with significant jurisdictional defects that do not exist in the District of New Jersey,

including whether personal jurisdiction exists to challenge New Jersey’s separate criminal statute,

or whether it still exists once additional evidence is adduced. While that alone weighs heavily in

the analysis, other considerations point the same way—including New Jersey’s interest in having

challenges to its state laws heard by local courts and the need to avoid circuit splits on the meaning

of state laws. Only severance and transfer can resolve these concerns.

                                           ARGUMENT

I.     Plaintiffs’ Claims Against the NJAG Should Be Severed.

       As the NJAG explained in its opening brief, the severance inquiry is guided by whether (1)

“the claims arise out of the same transaction or occurrence,” (2) “the claims present some common

questions of law or fact,” (3) “settlement of the claims or judicial economy would be facilitated”

by severance, (4) “prejudice would be avoided if severance were granted,” and (5) “different

witnesses and documentary proof are required for the separate claims.” In re Rolls Royce Corp.,

775 F.3d 671, 680 n.40 (5th Cir. 2014). Because the NJAG seeks to sever and transfer claims, the

inquiry must be “more focused on judicial efficiency” than other considerations. Id. at 680. Judicial

efficiency would clearly be served by a transfer.

       As a threshold matter, the State Department misunderstands the relevant inquiry. Although

the State Department argues that it was properly joined as a party, Dkt. 134-1 at 5-8, this is simply

a strawman. To be clear, the NJAG does not argue improper joinder as the basis for its motion,

and a finding of misjoinder is categorically not a prerequisite to ordering severance and transfer of



                                                  3
         Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 4 of 12




particular claims. See United States v. O’Neil, 709 F.2d 361, 369 (5th Cir. 1980); Acevedo-Garcia

v. Monroig, 351 F.3d 457, 560 n.5 (1st Cir. 2003) (“the prevailing rule in our sister circuits is that

a finding of misjoinder is not a prerequisite to severing parties or claims under Rule 21”) (citing

cases); Blum v. Gen. Elec. Co., 547 F. Supp. 2d 717, 722 (W.D. Tex. 2008) (“Rule 21 is an

appropriate vehicle to sever or dismiss the claims of even properly joined parties.”); El Aguila

Food Prods., Inc. v. Gruma Corp., 167 F. Supp. 2d 955, 959 (S.D. Tex. 2001) (same); Gonzalez

v. Degollado, 2020 WL 1955251, at *2 (S.D. Tex. Apr. 22, 2020) (same). Rather, the NJAG

maintains that severance is warranted because there are two sets of entirely separate claims arising

out of distinct actions—one against the State Department, and the other against the NJAG—such

that consolidating all claims in this district undermines judicial economy. Dkt. 121 at 17-20. That

is the question this Court must ultimately decide at this stage.

       When it does turn to the relevant factors, the State Department errs again. For starters, with

respect to the first two factors—whether the claims arise out of the same transaction or occurrence

and whether they share common questions of law and fact—the State Department conjures up a

factual nexus where none exists by arguing that Plaintiffs’ contracts claim (Count Five) and

tortious interference claim (Count Sixteen) fit the bill. Dkt. 134-1 at 5-8. However, Count Five

concerns whether the State Department failed to perform its obligations under the Settlement

Agreement, whereas Count Sixteen concerns the distinct question of whether NJAG’s decision to

join nineteen other states as a plaintiff in suing the Federal Government over regulatory changes

it planned to make (the “Washington Action”) qualified as tortious interference. Crucially, as

Plaintiffs concede, the Washington Action “never sought relief against the Settlement Agreement”

and was limited to whether the State Department’s regulations violated the Administrative

Procedure Act, SAC, ¶ 98, which is unrelated to whether the State Department breached the



                                                  4
         Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 5 of 12




Settlement Agreement. As the district court in the Washington Action noted, that “claim had

nothing to do with the facts or law at issue between the existing parties” to the Texas litigation that

was resolved by Settlement Agreement. Washington v. U.S. Dep’t of State, 318 F. Supp. 3d 1247,

1256 (W.D. Wash. 2018). Any connection to the Settlement Agreement is thus insufficient to show

the contract and tortious interference claims arise out of the same transaction or occurrence, which

requires that they share a common “nucleus of operative facts or law.” StoneCoat of Tex., LLC v.

ProCal Stone Design, LLC, 2019 WL 9899507, at *12 (E.D. Tex. Mar. 27, 2019). Indeed, there is

no better proof than the Washington District Court’s decision explicitly finding as much.

       Even accepting the State Department’s argument that those two claims share underlying

facts, which the NJAG does not, this would still be far from enough. For one, this still would at

best just identify one claim against the NJAG that arises out of similar facts to those underlying

the claims against the State Department. 1 More importantly, however, the State Department

ignores that the tortious interference claim against the NJAG has no place in this court anyway,

meaning it is not a basis to keep these claims together in this forum. Indeed, it is black letter law

that a tortious interference claim alleging a state official has violated state law is barred by

sovereign immunity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984)

(federal courts may not grant relief based on claims state officials did not conform to state law, as

Ex Parte Young does not apply to claims for prospective relief against state officials under state

law); In re Abbott, 956 F.3d 696, 721 (5th Cir. 2020) (same). In other words, the only potentially




1
  Count Fourteen against the NJAG does not overlap with claims against the State Department.
See Dkt. 134-1 at 6. This claim alleges that the NJAG violated federal regulations by “regulat[ing]
conduct that the federal government has expressly authorized.” SAC, ¶ 307. This is a challenge to
the NJAG’s cease-and-desist letter and N.J. Stat. Ann. § 2C:39-9(l)(2), the only conduct allegedly
“regulating” Plaintiffs’ activities, and not to actions in the Washington Action that potentially
overlap with the facts underlying Plaintiffs’ claims against the State Department.
                                                  5
         Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 6 of 12




overlapping claim is one that this Court cannot adjudicate because it is not properly in any federal

court. 2 Plaintiffs’ inclusion of a meritless state law claim cannot justify refusing to sever and

transfer any claims against the NJAG, particularly as the remaining eight claims against the NJAG

do not overlap at all with the claims against the State Department.

       The State Department’s argument that Plaintiffs’ First Amendment claims involve

common questions of law, Dkt. 134-1 at 7-8, also glosses over the fact that the respective claims

concern independent questions of constitutional law based upon unrelated governmental actions.

While Plaintiffs’ claim against the State Department is a prior-restraint challenge based on federal

regulations’ requirement of a license to publish files, SAC, ¶ 82, the crux of Plaintiffs’ claim

against the NJAG is that § 2C:39-9(l)(2) is a content-based restriction on speech, see id., ¶¶ 142-

146. 3 Further, the federal regulations and § 2C:39-9(l)(2) define differently which files come

within each law’s reach, with New Jersey’s definition more limited to files that can automatically

be converted to 3D guns. Compare 22 C.F.R. §§ 121.1, 120.10 (defining the “defense articles” and

“technical data” covered by federal law), with, N.J. Stat. Ann. § 2C:39-9(l)(2) (covering

“computer-aided design files or other code or instructions stored and displayed in electronic format

as a digital model that may be used to program” a 3D printer to produce firearm components). That




2
 Indeed, that may be why Plaintiffs did not even pursue this claim when they filed their Amended
Complaint in the District of New Jersey. No. 3:19-cv-4753-AET (D.N.J.), Dkt. 17.
3
  The State Department erroneously states that Plaintiffs allege the NJAG “enforce[d] Section
(l)(2)” against them. Dkt. 134-1 at 7. The NJAG has taken no such action, Plaintiffs make no such
allegation, and § 2C:39-9(l)(2) was enacted four months after the NJAG’s July 2018 cease-and-
desist and state court suit, the only enforcement activity at issue in this case. See SAC, ¶ 141.


                                                 6
         Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 7 of 12




means that even the threshold question of whether the challenged law implicates protected speech

will require separate analyses for the respective claims against each Defendant. 4

       The State Department’s alternative claim that severance would require the Court to later

determine whether the NJAG is a Rule 19 mandatory party is also easily dispensed with. Id. First,

the State Department fails to provide a plausible explanation as to how disposing the claims against

it will “impair or impede” the NJAG’s ability to protect his interests. 5 To the contrary, severance

and transfer protects the NJAG’s interests of having local courts adjudicate challenges to New

Jersey laws and avoiding the risks of contradictory interpretations of § 2C:39-9(l)(2) by Texas and

New Jersey courts. Second, there is no basis for the State Department’s claim that it would face

“inconsistent obligations from contradictory court orders in Texas and New Jersey” due to the

NJAG’s absence. Id. at 10. If this motion is granted, the only party in the District of New Jersey

will be the NJAG, and that court will be unable to impose any obligations on the State Department.

       Finally, the State Department erroneously claims that it would be prejudiced by severance

because the NJAG successfully “sought a court order” in the Washington Action to enjoin the

agency’s unlawful actions implementing the Settlement Agreement. Id. at 13. Clearly, neither the

State Department nor Plaintiffs actually believes this claim because no one is arguing that all

nineteen other plaintiff states in that action must be joined as necessary parties here. To the degree

the proceedings in that action are relevant to Plaintiffs’ claims against the State Department, those



4
 The State Department ignores these distinctions and argues that severance would be inefficient
because of this Court’s familiarity with printable guns and the relevant First Amendment issues.
Dkt. 134-1 at 12. But that is outweighed by the District of New Jersey’s and Third Circuit’s
expertise in New Jersey’s statutes governing firearm safety, which play a central role in evaluating
Plaintiffs’ challenge to § 2C:39-9(l)(2), given that Defense Distributed seeks to circumvent that
entire regulatory framework by making printable gun files available to anyone via the internet.
5
  Instead, the State Department cites to statements from the Washington Action involving federal
regulations not at issue in Plaintiffs’ claims against the NJAG. Id. at 9-10.
                                                  7
         Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 8 of 12




are all available on the public docket, making the NJAG’s presence as a party unnecessary. 6

II.    The Claims Against the NJAG Should Be Transferred To New Jersey.

       The NJAG’s position is straightforward: the claims against him are severable and should

be transferred under 28 U.S.C. §§ 1404 and 1406. The NJAG does not seek transfer of the entire

action, and so is not required to show that Plaintiffs’ separate claims against the State Department

meet the criteria for transfer, as the agency erroneously suggests. Dkt. 134-1 at 14, 16, 18. Instead,

when this Court considers the claims against New Jersey, transfer is plainly warranted.

       A.      Transfer is Appropriate Under 28 U.S.C. § 1404(a).

       The private and public interests overwhelmingly support transfer, and neither Plaintiffs nor

the State Department have shown otherwise. As the NJAG’s moving brief explains, keeping the

claims against the NJAG in this District consumes more judicial resources to adjudicate the

multiple threshold jurisdictional issues, which all cease to exist if the claims against the NJAG are

transferred. Dkt. 121 at 19-20. Indeed, Plaintiffs’ assertion that “[t]here are no more issues of

personal jurisdiction to litigate” grossly misrepresents the Fifth Circuit’s opinion. Dkt. 135 at 2.

First, as the NJAG’s moving brief explains, the panel found jurisdiction exists only as to claims

“based on Grewal’s cease-and-desist letter,” Dkt. 121 at 10, and did not assess personal jurisdiction

as to claims against § 2C:39-9(l)(2), as no such claims were in the pleading before it. Id. at 10-11.

The panel also did not reach the long-arm statute, which it found waived vis-à-vis Plaintiffs’

original complaint but would be relevant to the Second Amended Complaint. Id. at 13. Second,

the panel made clear it was reaching its decision based solely on the allegations before it, meaning

a Texas court will have to continually reassess personal jurisdiction as additional facts develop—




6
 Likewise, the State Department cannot substantiate its conclusory claim that Plaintiffs’ separate
sets of claims have “substantial overlap in the witnesses and documentary proofs.” Id.
                                                  8
         Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 9 of 12




a non-issue in the District of New Jersey. And finally, for the Court’s reference, the NJAG in

January 2021 filed a petition for certiorari in the U.S. Supreme Court seeking review of the Fifth

Circuit ruling. See Supp. Decl. of Casey Low, Ex. A. That possibility, too, may ultimately have a

significant impact on the propriety of jurisdiction in this court.

       Plaintiffs’ and the State Departments’ arguments on the remaining public interest factors

fare no better. Although Plaintiffs and the State Department claim the NJAG’s securing a stay of

the action filed in New Jersey undermines the NJAG’s interest in having local courts construe New

Jersey laws, see Dkt. 134-1 at 17; Dkt. 135 at 3-4, that claim patently misrepresents the NJAG’s

position in the Third Circuit. As that court explicitly found, the NJAG said “he was prepared to

defend this action in the District of New Jersey, but that because [Plaintiffs] are pursuing the Texas

action, the Attorney General is required to only defend in the first-filed Texas action.” Defense

Distributed v. Att’y Gen. of N.J., 972 F.3d 193, 197 (3d Cir. 2020). The NJAG has consistently

maintained that Plaintiffs’ claims are not properly before this Court and that as long as Plaintiffs

seek to preserve this action, they may not pursue duplicative litigation as an insurance policy.

       The State Department’s argument as to the third factor is equally unpersuasive. Dkt. 134-

1 at 17. The District of New Jersey and Third Circuit have greater familiarity with New Jersey’s

overall statutory framework and have a greater ability to certify questions to New Jersey courts,

and those courts are equally familiar with the factual and procedural history as a result of Plaintiffs’

parallel New Jersey action. Defense Distributed v. Att’y Gen. of N.J., 972 F.3d at 196-97

(summarizing history of these suits). Given this case’s “potential to affect a state regulatory

scheme,” New Jersey’s interest in local adjudication of Plaintiffs’ claims favors transfer. Interlink

Prods. Int’l, Inc. v. Crowfoot, 2020 WL 6707946, at *10 (D.N.J. Nov. 16, 2020) (finding public

interest factors warrant transfer of similar claims against nonresident state official).



                                                   9
        Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 10 of 12




       As for the fourth factor, Plaintiffs’ argument that no venue problem results from that the

risk of conflicting rulings outlined in the NJAG’s moving brief, Dkt. 135 at 3, overlooks that

conflicts “in the application of foreign law” are expressly part of the transfer inquiry. Volkswagen,

371 F.3d at 203. Further, Plaintiffs’ claim that “preclusion doctrines” resolve any conflict is

unpersuasive. Dkt. 135 at 3. For one, Defense Distributed named additional plaintiffs to the New

Jersey action who are not parties here, and those plaintiffs may argue that a judgment in this case

does not have res judicata effect as to them. For another, preclusion rules would only prevent the

parties in this and the New Jersey action from re-litigating these issues, but would not prevent an

inter-circuit conflict on the meaning of § 2C:39-9(l)(2) that arises when New Jersey state courts in

future actions adopt a meaning of § 2C:39-9(l)(2) in conflict with this Court’s interpretation.

       Ultimately, the private interests point in the same direction. With respect to the first three

private interests, the State Department argues the NJAG must point to New Jersey-based sources

of proof with greater specificity. Dkt. 134-1 at 15-16. But the fact that sources of proof are located

in New Jersey is obvious from the nature of the claims. The NJAG officials and staff who were

involved in preparing the cease-and-desist letter sent to Defense Distributed are necessarily based

in New Jersey, as are any documents generated by those individuals. Similarly, with respect to the

New Jersey Legislature’s enactment of § 2C:39-9(l)(2), any officials with knowledge of legislative

intent are necessarily based in New Jersey. Notably, neither the State Department nor Plaintiffs

identifies any witnesses or sources of proof not based in New Jersey.

       As to the fourth private interest, the State Department complains that transfer would require

Plaintiffs to fight a two-front battle against the NJAG in New Jersey and the State Department in

Texas. Id. at 16. But this is due to Plaintiffs’ own choice to sue these parties, which will require

Plaintiffs to simultaneously prosecute these two sets of claims no matter where they are venued.



                                                 10
        Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 11 of 12




Plaintiffs cannot object to litigating their claims against the NJAG and the State Department

separately, given their decision not to join the State Department in the already-pending New Jersey

action. Moreover, the State Department again ignores that severance and transfer would reduce

the resources required of Plaintiffs to litigate these two cases because transfer would allow

Plaintiffs to immediately seek relief against the NJAG, rather than seeing the case slowed by

jurisdictional issues. Given the efficiencies of transfer, the private interests weigh in its favor.

        B.      Transfer is also Warranted Under 28 U.S.C. § 1406(a).

        In opposing a § 1406 transfer, the State Department argues only that Plaintiffs’ claims

against the State Department are properly venued in this district and thus should not be transferred.

Id. at 18-19. This is not responsive to any aspect of New Jersey’s argument, which is only that the

claims against the NJAG should be transferred under § 1406. Dkt. 121 at 16-17. No party contends

that the events giving rise to the claims against the NJAG occurred in Texas. Similarly, the State

Department’s arguments about the ‘interests of justice’ prong—which falls under § 1406, not §

1404(a)—focus on irrelevant issues. Dkt. 134-1 at 17-18. This prong “does not focus on the interest

of the individual parties but on the efficient administration of the court system.” Jones v. TEPPCO

Terminaling & Mktg. Co., LLC, 2011 WL 8198697, at *3 (S.D. Miss. Dec. 22, 2011). The State

Department’s complaints about venue in the Washington Action have nothing to do with whether

Plaintiffs’ forum-shopping in this action advances justice. And the State Department ignores that

Plaintiffs already asserted these claims against the NJAG in the District of New Jersey, foreclosing

any argument that litigating against the NJAG in New Jersey is inequitable.

                                           CONCLUSION

        The Court should sever Plaintiffs’ distinct claims against the NJAG and transfer these

claims to the District of New Jersey.



                                                  11
        Case 1:18-cv-00637-RP Document 141 Filed 02/02/21 Page 12 of 12




                               CERTIFICATE OF SERVICE


       I hereby certify that on February 2, 2021, I electronically filed the foregoing using the

CM/ECF system which will send notification of such filing to all counsel of record.

                                            /s/ Casey Low
                                            Casey Low




                                               12
